Case 1:18-cv-00493-DKW-RT Document 67-2 Filed 11/18/19 Page1lof2 PagelD #: 520

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF HAWAI'I

PATRICIA GROSSMAN, ) CIVIL NO. 18-00493 DKW-RT
Plaintiff, DECLARATION OF

KIMBERLY M. HASHIRO

VS.

HAWAII] GOVERNMENT EMPLOYEES
ASSOCIATION / AFSCME LOCAL 152;
DAVID LASSNER, IN HIS OFFICIAL
CAPACITY AS PRESIDENT OF THE
UNIVERSITY OF HAWAII; AND
RUSSELL SUZUKI, IN HIS OFFICIAL
CAPACITY AS ATTORNEY GENERAL
OF HAWAII;

Defendants.

eee ema eget age” Senge” “eget” “emg “Seagate” eae “eee” Mee ee “ene Min

 

DECLARATION OF KIMBERLY M. HASHIRO
|, KIMBERLY M. HASHIRO, do hereby declare and aver the
following:
1. | amthe Associate Director of Human Resources, at the
University of Hawai'i.
2. | make the following representations based upon personal
knowledge unless otherwise indicated.

3. 1am competent to testify as to the matters stated herein.
Case 1:18-cv-00493-DKW-RT Document 67-2 Filed 11/18/19 Page 2of2 PagelD#: 521

4. As of July 2018, Department of Accounting and General
Services (“DAGS”) has taken over from the University of Hawai'i the
deduction of HAWAI! GOVERNMENT EMPLOYEES ASSOCIATION /
AFSCME LOCAL 152 (“HGEA”) dues for University employees.

5. |HGEA and DAGS coordinate between themselves the
deduction of HGEA dues for University employees within that union.

6. This arrangement has been continuous from July 2018 to
present for each payroll period and is intended to continue into the future.

| declare under penalty of perjury that the above statements are true
and accurate to the best of my knowledge and/or belief.

DATED: Honolulu, Hawai'i, November 18, 2019.

KIMBERLY M. HASHIRO

 
